FILED
                                                                                      DEC   .~   8 2009
                           UNITED STATES DISTRICT COURT
                                                                                 Clerk, U.S. District ana
                           FOR THE DISTRICT OF COLUMBIA                            Bankruptcy Courts

                                                     )
Tommy Lee Stevens,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )
                                                     )
                                                             Civil Action No.        09 2328
Dep't of Health and Human Services et al.,           )
                                                     )
       Defendants.                                   )


                                 MEMORANDUM OPINION

       Before the Court is the plaintiffs pro se complaint and application to proceed informa

pauperis. The application will be granted and the complaint will be dismissed.

       The plaintiff alleges that in November 1994 he was implanted with a microchip-like

device, after which he "began hearing voices and having other problems with [his] body."

Compl. at 1. He "[knows] that the people responsible for having [him] implanted [are] locked

onto the chip and [are] transmitting to [him]," and know everything he is thinking. Id. at 1-2.

The monitors control his body and also transmit signals to him that cause him great pain. Id.

at 2. As a consequence of the implanted device, and because the federal defendant has not

responded appropriately to a FOIA request on how such implanted devices work, id. at 3, the

plaintiff has brought this "Federal False Claims Act," to obtain a fair and impartial Congressional

investigation of the matter. Compl. at 1,5.

       A complaint such as this one that describes fantastic or delusional scenarios is subject to

immediate dismissal. See Neitzke v. Williams, 490 U.S. 319, 328 (1989); Best v. Kelly, 39 F.3d

328,330-31 (D.C. Cir. 1994). Moreover, a complaint may be dismissed as frivolous when it
lacks "an arguable basis in law and fact." Brandon v. District a/Columbia Bd. a/Parole, 734

F.2d 56, 59 (D.C. Cir. 1984). Accordingly, this complaint   .   b~e....-__